Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Andrew Lewis Privott appeals the district court’s order denying his Fed. R.Civ.P. 60(a) motion to correct purported errors in his presentence investigation report (“PSR”). We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s order. See United States v. Privott, No. 2:02-cr-00090-JBF-FBS-1 (E.D.Va. Feb. 5, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.